856 N.E.2d 1202 (2006)
In the Matter of Stanley E. ROBISON, Jr.
No. 22S00-0610-DI-361.
Supreme Court of Indiana.
November 20, 2006.
ORDER APPROVING STATEMENT OF CIRCUMSTANCES AND CONDITIONAL AGREEMENT FOR DISCIPLINE
Pursuant to Ind. Admission and Discipline Rule 23, Section 11, the Indiana Supreme Court Disciplinary Commission and the respondent have submitted for approval a Statement of Circumstances and Conditional Agreement for Discipline stipulating agreed facts and proposed discipline as summarized below:
Facts: Respondent represented the husband in a dissolution of marriage action. *1203 The husband and wife had separated in early February 2005, with the wife remaining in the marital residence. On February 14, 2005, respondent filed a dissolution petition along with a motion for a restraining order. The motion was unverified and alleged the residence belong to husband and that wife had a history of destroying property, drinking and verbal abuse. The motion sought wife's removal from the residence. Wife, who was unrepresented by counsel, was not notified of the filing. Further, the motion failed to include a certification of the efforts made to notify the wife, or why notice should not be given. The judge signed the Order and the Sheriff removed the wife from the residence without giving her an opportunity to take her possessions.
Violations: Respondent's conduct violated Ind. Professional Conduct Rule 3.5(b), which prohibits ex parte communication with a judge.
Discipline: Public reprimand.
The Court, having considered the submission of the parties, now APPROVES and ORDERS the agreed discipline. Costs of this proceeding are assessed against the respondent. The Court further finds that with the acceptance of this agreement the hearing officer appointed in this case is discharged.
The Clerk of this Court is directed to forward a copy of this Order to the hearing officer and in accordance with the provisions of Admis.Disc.R. 23, Section 3(d).
All Justices concur.